DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-10 and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a protocol type and a destination port number for the probe packet and the to-be-sent data packet are different; determining whether the probe packet is received by a destination receive end of the to-be-sent data packet; and based on the probe packet being received by the destination receive end, determining a maximum MTU used in the probe packet as a probed PMTU of the path; before the probed PMTU of  the path is determined, sending a data packet on the path according to a minimum maximum transmission unit (MTU) stipulated in the IPv6 protocol, as substantially described in independent claims 1, 22 and 32. These limitations, in combination with the remaining limitations of claims 1, 22 and 32, are not taught nor suggested by the prior art of record. Claims 2-10 and 23-31 depend from allowed claim and therefore allowed for the same reasons.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hegde et al (US 2012/0051236 A1) teaches( [0037-0039], [0052-0053], [0069], [0072], [0073] and Figs. 3, 6 and 13),  determining  maximum transmission unit of a path between a source node and a destination node of the path. Transmitting an echo request packet from the source node to the destination node along the path. Determining, by at least one intermediate node along the path, whether a size of the echo request packet is greater than a maximum transmission unit (MTU) of a next link of the path from the intermediate node to a next node along the path. The method  involves a packet for measuring the path MTU (PMTU), using the packet echo request with PMTU measurement, however Hegde failed to teach, a protocol type and a destination port number for the probe packet and the to-be-sent data packet are different; determining whether the probe packet is received by a destination receive end of the to-be-sent data packet; and based on the probe packet being received by the destination receive end, determining a maximum MTU used in the probe packet as a probed PMTU of the path ..., as claimed on the independent claims.
Choi et al(US 2016/0007398 A1) teaches ([0122]-[0124]), method of transmitting an IPv6 packet over NFC, the method including receiving the IPv6 packet through a Logical Link Control Protocol (LLCP), and transmitting the IPv6 packet to an Information Field in Protocol Data Unit (I PDU) of the LLCP; and transmitting the IPv6 packet through an adaptation layer for IPv6 over NFC, wherein the maximum number of octets in the I PDU is determined based on a Maximum Transfer Unit (MTU). Choi failed to teach, a protocol type and a destination port number for the probe packet and the to-be-sent data packet are different; determining whether the probe packet is received by a destination receive end of the to-be-sent data packet; and based on the probe packet being received by the destination receive end, determining a maximum MTU used in the probe packet as a probed PMTU of the path…,as claimed on the independent claims.
Przygienda et al (US 9544240 B1) teaches (0006], [0023], [0024] and Figs. 1-2), a method of  maximum transmission unit (PMTU) discovery (PMTUD) for a multicast distribution implemented in a network using bit indexed explicit replication (BIER) architecture. The method includes selecting a BFER from the set of BFERs in the BIER domain to be processed, generating a probe packet to the selected BFER using a current MTU, sending the probe packet to the selected BFER, and updating the current MTU and adding BFERs identified by a response to the probe packet to the set of BFERs in the BIER domain to be processed. Przygienda failed to teach, a protocol type and a destination port number for the probe packet and the to-be-sent data packet are different; determining whether the probe packet is received by a destination receive end of the to-be-sent data packet; and based on the probe packet being received by the destination receive end, determining a maximum MTU used in the probe packet as a probed PMTU of the path…, as claimed on the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474